DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1-9: 
	event data container generation component… configured to accept
	communication component….. configured to define
	integration component…. configured to establish/trigger/access/enable
Claims 4-6 and 8
	a user interface component…configured to modify/generate
Claim 7
	a customization component…configured to accept
Claim 9
	an analytic component….configured to provide
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof found in pages 37-40 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 
Claim 5 recites the limitation "the user interface component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paleja et. al. (U.S. PG Pub. No. 20160148122; hereinafter "Paleja").
As per claim 1, Paleja teaches:
A data management system comprising:
Paleja teaches a system and method for planning group events. (Paleja: abstract)
at least one processor operatively connected to a memory, the at least one processor configured to execute a plurality of system components: 
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1)
an event data container generation component, executed by the at least one processor configured to accept definition of a data container for a group event, manage objects associated with the data container reflecting invitations to the group event, and define an object specifying a venue associated with the group event;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja teaches that the central system may comprise an event data container generation component in the form of an invitation generation module 204 which may generate specific invitations for specific users invited to an event. (Paleja: paragraph [0032], Fig. 2) Paleja further teaches that the system may generate a group event and manage objects associated with the group event reflecting those users which the originator would like to invite to the event, as well as the particular venue for the event. (Paleja: paragraphs [0022, 84-87])
a communication component, executed by the at least one processor, configured to define a private communication channel permissioned based on matching data objects;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the service may effectively set up a private chat room through which the outing participates can post messages to each other (a private communication channel permissioned based on matching data objects in the form of matching users to the given group). (Paleja: paragraph [0114, 117])
and an integration component, executed by the at least one processor, configured to: establish communication with one or more local architecture execution systems;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5)
trigger execution of requested functionality on the one or more local architecture execution systems;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5) Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: paragraph [0051, 94], Figs. 2, 5, 10)
access execution information on the one or more local architecture execution systems;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems including concessions available at the venues. (Paleja: paragraph [0028, 38], Figs. 1, 5)
and enable at least one device associated with at least one data object in the data container to access and execute functionality on the one or more local architecture execution systems through the integration component.
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5) Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: 
As per claim 2, Paleja teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the communication component is configured to limit communication functions within the private communication channel to objects associated with the data container reflecting acceptances to the invitations to the group event.
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the service may effectively set up a private chat room through which the outing participates can post messages to each other (a private communication channel permissioned based on matching data objects in the form of matching users to the given group). (Paleja: paragraph [0114, 117])
As per claim 4, Paleja teaches all of the limitations of claim 1, as outlined above, and further teaches:
a user interface component configured to generate displays for accepting definition of the data container for the event, the definition comprising one or more of date, time, venue, and list of objects associated with the data container reflecting invitations to the group event.
 Paleja further teaches that the system may receive, via a user interface of the organizer of the event, a number of tickets, users to invite, date/time. (Paleja: paragraphs [0096-100, 106-110], Figs. 11A-11C, 12A-12C, 13A-13H)
As per claim 5, Paleja teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the user interface component is configured to modify default displays on the at least one device responsive to determining temporal thresholds associated with the event are met.
 Paleja teaches that, after a predetermined period of time after the event, the user may be prompted to review the event via the user device display. (Paleja: paragraph [0058-60])
As per claim 6, Paleja teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the user interface component is configured to generate displays relating to the object specifying the venue associated with the group event on the at least one device.
 Paleja teaches that the system may generate a venue specific view on the interface relating to the object specifying the venue associated with the group event. (Paleja: paragraph [0104-105], Figs. 12A-12C)
As per claim 7, Paleja teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising a customization component configured to accept customizations for triggering customized functionality on the one or more local architecture execution systems.
 Paleja teaches that the system may present to the user, a user interface which accepts customizations (specific user orders) for triggering customized functionality on the local architecture systems (specific concessions orders placed). (Paleja: paragraphs [0111-113], Figs. 13D-13G)
As per claim 8, Paleja teaches all of the limitations of claim 7, as outlined above, and further teaches:
further comprising a user interface component configured to dynamically generate user interface elements associated with the customizations, that are responsive to selection in the user interface to trigger the customized functionality on the one or more local architecture execution systems.
 Paleja teaches that the system may present to the user, a user interface which accepts customizations (specific user orders) for triggering customized functionality on the local architecture systems (specific concessions orders placed). (Paleja: paragraphs [0111-113], Figs. 13D-13G)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3  rejected under 35 U.S.C. 103 as being unpatentable over Paleja in view of Fuji et. al. (U.S. PG Pub. No. 20020138313; hereinafter "Fuji").
As per claim 3, Paleja teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the communication component is configured to automatically terminate communication functionality based on a threshold time period after the event.
Fuji, however, teaches that a chat space for a given event may be deleted at a predetermined time following the event. (Fuji: paragraphs [0054, 67, 100, 199, 237]) It can be seen that each element is taught by either Paleja or by Fuji. Deleting a chat space at a predetermined time after an event does not affect the normal functioning of the elements of the claim which are taught by Paleja, since it merely adds a delete operation after the fact, and does not affect any other functionality taught by Paleja. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Fuji with the teachings of Paleja, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paleja in view of Nguyen et. al. (U.S. PG Pub. No. 20050209914; hereinafter "Nguyen").
As per claim 9, Paleja teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising an analytic component configured to provide summary data or machine learning patterns on event group data.
Nguyen, however, teaches the generation of one or more summarizing reports created for a group event and presented to one or more users. (Nguyen: paragraph [0043], Fig. 3) Nguyen teaches combining the above elements with the teachings of Paleja for the benefit of providing a quick, functional, well-organized summary of the event's status on the event summary page.(Nguyen: paragraph [0159]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628